Citation Nr: 0607356	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-02 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), as 
secondary to residuals of poliomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from July 1952 to June 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Fort Harrison, 
Montana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran had his wife testified before the undersigned 
Veterans Law Judge at the RO in May 2004.  A transcript of 
the hearing has been associated with the record.

When the case was before the Board in April 2005, the instant 
issue was remanded to the RO for additional development of 
the record.  The case was returned to the Board in February 
2006 for appellate review.


FINDING OF FACT

Major depression is related to the service-connected 
residuals of poliomyelitis.


CONCLUSION OF LAW

Depression is proximately due to or the result of the 
service-connected residuals of poliomyelitis.  38 C.F.R. 
§ 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

As explained below, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.

Analysis

The Board observes that the veteran suffered from 
poliomyelitis, and that he is currently in receipt of service 
connection for the residuals of that disease.  He maintains 
that he suffers from a psychiatric disability as a result of 
his service connected disability.

A February 2003 private psychiatric assessment by J.E., M.D. 
notes new onset of depressive symptoms.  The veteran reported 
that his symptoms were of approximately five weeks' duration 
and that they included preoccupation with issues surrounding 
his early adult experience in the military, which he 
described as humiliation and "literal hell".  He noted that 
the feelings had arisen in the context of his pursuit of 
service-connected disability.  Dr. E. noted that the veteran 
had experience a severe case of polio at age 10, with 
residual deficits in hi slower extremities, abdominal, and 
trunk muscles.  He described his military experiences as very 
humiliating, noting that he was put through extreme physical 
challenges that were inappropriate for his physical 
abilities.  He related that over his adult life, he had 
experienced several falls that resulted in concussions.  He 
noted that he felt anxiety following such incidents.  Dr. E. 
indicated that the veteran had started using a cane two weeks 
previously and that he remained sensitive about his 
disability.  She also noted that the veteran was quite 
preoccupied with memories surrounding his military 
experience.  She indicated that there was some history of 
anhedonia dating back two to three years as well as 
difficulties with sleep, which might be indicative of some 
premorbid level of depression prior to the five week period 
reported by the veteran.  The provisional diagnoses were 
major depressive episode, single episode; and rule out PTSD, 
delayed onset.  

Subsequent treatment notes from Dr. E. indicate diagnoses of 
depressive disorder not otherwise specified and major 
depression, single episode, in full remission.

In a May 2004 letter, Dr. E. indicated that the veteran 
suffered from a combination of major depression and PTSD 
related to traumatic experiences suffered while in the 
military.  She noted that the veteran experienced 
unreasonable physical expectations and emotional 
insensitivity toward his disability while in the service.  
She indicated that he had recurrent distressing dreams and a 
significant preoccupation with the events during his time in 
the military, which left him with a lower sense of self 
esteem and social guardedness around his disability.  She 
stated that her assessment concluded that the veteran was 
experiencing symptoms of PTSD as well as underlying major 
depressive episode.  

On VA examination in November 2005, the examiner noted that 
review of the veteran's records did not appear to contain any 
relevant mental health history.  The veteran reported that he 
had a great deal of difficulty living up the physical 
expectations of the military, and noted that he was often 
humiliated at not being able to perform his duties.  He 
indicated that he was faced with a great deal of ridicule 
because of his physical limitations.  He reported that his 
depression began while he was in the military and that he 
often felt like a failure.  He became quite tearful when 
talking about his military experiences.  On mental status 
examination the veteran's underlying mood was dysphoric.  The 
diagnosis was dysthymic disorder.  The examiner noted that 
the veteran appeared to have chronic depression which dated 
back to his  time in the military.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection is warranted for 
depression.  In this regard the Board notes that the 
veteran's private provider has indicated that his psychiatric 
difficulties, which include depression, are tied to his 
experiences in service, to include his failure to live up to 
physical expectations due to the residuals of poliomyelitis.  
Additionally, the November 2005 VA examiner concluded that 
the veteran's chronic depression dated back to his time in 
the military.  As such, the Board finds that service 
connection for depression is warranted.

The Board notes that the AOJ rejected the opinion of the VA 
examiner because the opinion was unsubstantiated by the 
record.  However, the examiner clearly established that the 
record had been reviewed.  Therefore, this was not an opinion 
based upon lay history alone.  The AOJ also did not comment 
on credibility of the veteran's statements regarding the 
onset of depression.  Although a layman is not competent to 
establish a diagnosis, the Board concludes that a layman may 
state that he or she is depressed.  Therefore, the opinion 
may not be rejected out of hand and certainly not without an 
assessment of credibility.  

The Board has seriously considered Remanding for another 
opinion.  However, the private and VA evidence is positive.  
There is a likelihood that the AOJ may accept that a person 
with post-polio syndrome may have experienced depression 
during service and there is little likelihood that another 
examiner would reach a decision that would be so overwhelming 
as to preponderate against the claim.  The Board is also 
mindful of the veteran's age.  Therefore, the decision is 
based upon the record. 


ORDER

Entitlement to service connection for depression is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


